Citation Nr: 0907588	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-07 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tendonitis of the right knee manifested by 
limitation of motion, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected tendonitis of the right knee manifested by 
laxity, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than February 1, 
2005, for a separate 10 percent rating for tendonitis of the 
right knee manifested by laxity.

4.  Entitlement to an initial rating in excess of 50 percent 
for depression.

5.  Entitlement to an effective date earlier than January 16, 
2001, for service connection for depression.

6.  Entitlement to service connection for a psychiatric 
disability other than service-connected depression, to 
include post-traumatic stress disorder (PTSD) and any anxiety 
disorder, however diagnosed.


7.  Entitlement to service connection for a substance-induced 
mood disorder.

8.  Entitlement to service connection for a concussion 
resulting in depression, sleep disturbances, headaches, 
memory loss and vertigo.

9.  Entitlement to service connection for neck disability.

10.  Whether an appeal of a January 2003 rating decision as 
to the assignment of a zero percent (noncompensable) 
disability rating for service-connected osteoarthritis of the 
right hip was timely filed.

11.  Whether an appeal of a January 2003 rating decision as 
to the assignment of a zero percent (noncompensable) 
disability rating for service-connected limitation of motion 
of the right ankle was timely filed.

12.  Whether an appeal of a January 2003 rating decision as 
to the assignment of a combined 70 percent evaluation for all 
service-connected disabilities was timely filed.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1988.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 2002, 
April 2005, and February 2006, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural history and jurisdiction 

Perfected appeals

In January 2001, the RO received a claim from the veteran for 
direct-incurrence service connection for a mental disorder, 
including anxiety and depression.  In a rating decision dated 
in April 2002, the RO denied the veteran's claim.  The RO 
received the veteran's notice of disagreement in July 2002, a 
statement of the case was issued in March 2003, and a VA Form 
9 was received in March 2003.  The Board acknowledges that 
service connection for depression as secondary to service-
connected disabilities has since been granted; however, in 
the Board's view, there remains a perfected appeal for 
entitlement to service connection for a psychiatric 
disability other than service-connected depression, to 
include PTSD and any anxiety disorder, however diagnosed.  
The veteran and his representative agree with this 
characterization.  See November 2008 Board hearing transcript 
(Tr.) at page 2. 

Also in the April 2002 rating decision, service connection 
was granted for tendonitis of the right knee, and a 10 
percent disability rating was assigned, and service 
connection was denied for a cervical myopathy.  The veteran 
filed a timely notice of disagreement as to the assignment of 
a 10 percent disability rating for tendonitis of the right 
knee and the denial of service connection for cervical 
myopathy.  In February 2003, the RO issued two statements of 
the case addressing the increased rating for tendonitis of 
the right knee and service connection for a neck disability.  
The veteran perfected appeals as to these issues by filing a 
VA Form 9 in March 2003.  

In the April 2005 rating decision, additional separate 
service connection was established, and a separate10 percent 
rating was assigned, for laxity of the right knee.  As the 
veteran did not agree with the two assigned 10 percent 
disability ratings, the increased rating issue remains in 
appellate status, now bifurcated into two issues regarding 
increased ratings for tendonitis, one based on instability 
and the other based on limitation of motion.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The RO assigned an 
effective date of February 1, 2005, for the additional 10 
percent evaluation for tendonitis manifested by laxity of the 
right knee.  Also in the April 2005 rating decision, the RO, 
in pertinent part, assigned an effective date of January 16, 
2001, for the grant of service connection for depression and 
an initial rating of 50 percent for depression, and denied 
entitlement to service connection for a substance-induced 
mood disorder.  The veteran has perfected appeals as to these 
determinations.  See notice of disagreement received in June 
2006, statement of the case issued in September 2006, and VA 
Form 9 received in October 2006.

In the February 2006 rating decision, the RO denied 
entitlement to service connection for a concussion resulting 
in depression, sleep disturbances, headaches, memory loss and 
vertigo.  A notice of disagreement was received in June 2006, 
a statement of the case issued in September 2006, and a VA 
Form 9 received October 2006.

The issues for which perfected appeals have been received, as 
described directly above, are set forth as numbered issues 
(1) through (9) on the first two pages of this decision.

Manlincon Issues

As will be discussed further below, numbered issues (10) 
through (12) on page two of this decision are being remanded 
for issuance of a statement of the case to the most recent 
address of record of the veteran and his representative, 
pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  



Remanded Issues

The issue of entitlement to an effective date earlier than 
January 16, 2001, for service connection for depression is 
decided herein.  The remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A claim for service connection for depression was received no 
earlier than January 16, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 16, 
2001, for the award of service connection for depression, are 
not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim.

The matter decided herein arises from a June 2005 notice of 
disagreement with the initial assignment of an effective date 
of January 16, 2001, for a grant of service connection for 
depression.  The award of service connection for depression 
disability and establishment of an effective date of January 
16, 2001, were promulgated by an RO rating decision dated in 
April 2005.  As of April 2005, VCAA notice had not been 
afforded the veteran as to what was required to establish 
service connection for depression.  A new paragraph (b)(3) 
was added to 38 CFR 3.159, effective May 30, 2008, which 
states that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  To avoid any confusion, however, the preamble 
to the final rule notes that VA may continue to have an 
obligation to provide adequate section 5103(a) notice despite 
receipt of a notice of disagreement if the claim was denied 
and compliant notice was not previously provided.

In a letter dated in March 2006, VA provided notice as to how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  The Board acknowledges that the March 2006 
letter may not have fully satisfied the VCAA requirements 
with respect to the claim for an effective date earlier than 
January 16, 2001, for service connection for depression, 
because it did not specifically reference the veteran's 
claim.  However, any deficiency in such notice is no more 
than harmless, non-prejudicial error for the reasons set 
forth below.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court of Appeals for Veterans Claims (Court) has stated 
that "[n]othing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  See Vazquez-Flores, 22 Vet. App. 37 (2008).

The veteran's appeal as to the initial effective date 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
The September 2006 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant laws and regulations 
pertaining to the veteran's claim for an earlier effective 
date for service connection for depression.  Further, the 
veteran was specifically advised that an effective date for 
service connection was established as of January 16, 2001, 
because this was what the RO construed as the earliest date 
of claim for service connection for depression.  The 
appellant was thus informed of what was needed to establish 
an earlier effective date for service connection for 
depression.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The evidence demonstrates that there was actual knowledge on 
the part of the veteran and his representative of what was 
needed to establish the claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  At the veteran's 
November 2008 Board hearing, the veteran's attorney indicated 
that all relevant argument as to the issue of entitlement to 
an earlier effective date for service connection for 
depression had been submitted with prior motions in 
connection with the appeal.  (See November 2008 Board hearing 
transcript (Tr.) at 24-25.)  The veteran's October 2006 VA 
Form 9, at pages 3 to 4, discusses the basis as set forth by 
his attorney for seeking an earlier effective date, as well 
as the regulation upon which his argument is based.  Actual 
knowledge as to what is required to substantiate the claim is 
thereby demonstrated.  Additionally, the veteran's attorney 
has a professional responsibility to have obtained actual 
knowledge of the laws and regulations pertaining to 
assignment of an effective date in connection with the 
veteran's appeal.  See Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  The 
veteran's representative is a private attorney who has 
represented the veteran before VA from July 2004 forward, and 
has provided argument with respect to the veteran's claims 
for earlier effective dates on multiple occasions from that 
time forward.  

In light of the above, the Board finds that any defect with 
respect to content or timing of VCAA notice requirements was 
harmless error.  Although there are deficiencies in the 
notice provided in this case, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices and other 
documents pertaining to adjudication of his claim, and the 
appellant and his representative have demonstrated actual 
knowledge of what would be required to substantiate a claim 
for an earlier effective date.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue of entitlement to an effective date earlier than 
January 16, 2001, for service connection for depression.  


Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, records of the 
Social Security Administration, and reports of VA 
examinations.  Additionally, the claims files contain the 
veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence relevant to 
the veteran's claim for an earlier effective date for service 
connection for depression.

As will be discussed further below, the matter of entitlement 
to an effective date earlier than January 16, 2001, for 
service connection for depression, will be determined based 
on the date entitlement arose, or the date a claim for 
service connection for depression was received, whichever is 
later.  See 38 C.F.R. § 3.400.  The Board acknowledges that 
where, as here, new service department records have been 
received, the effective date for service connection may be 
assigned as a prior date of claim that has been finally 
denied (see 38 C.F.R. §§ 3.156(c)(3)); however, here, there 
is no prior date of claim (that is, prior to January 16, 
2001) for service connection for depression.  There is no 
indication of a reasonable possibility that there is any 
further development of the evidence that would have a bearing 
on this determinative factor; nor has there been a contention 
on the part of the veteran or his attorney that any further 
development with respect to this matter would be relevant to 
the claim.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to this claim.  All available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the claims file that there are additional 
available relevant records that have not yet been obtained 
that would raise a reasonable possibility of substantiating 
the veteran's claim for an effective date earlier than 
January 16, 2001, for service connection for depression.

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400. 

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Where an application for service connection 
for a disability has not been received, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998). 

The veteran, through his attorney, has argued that he is 
entitled to an earlier effective date for service connection 
for depression as a result of newly received service 
department records that show the veteran was seen for 
psychiatric difficulties during service.  Pursuant to § 
3.156(c), a final decision will be reconsidered when new and 
material evidence, in the form of service records, results in 
the reopening of a claim and a retroactive evaluation may be 
assigned.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), 
aff'd 17 F.3d 368 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.400(q)(2) (2006).
 
The Board observes that during the pendency of this appeal, 
the provisions of 38 C.F.R. § 3.156(c) were amended, 
effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 
(Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  As will 
be seen from further discussion, however, for purposes of 
this case there was no substantive change in the regulations.

Under the prior regulation, where the new and material 
evidence consisted of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably 
had been misplaced and now been located and forwarded to VA.  
See 38 C.F.R. § 3.156(c) (2006); 38 C.F.R. § 3.400(q)(2) 
(2006).  38 C.F.R. § 3.156(c) (2006) stated that this 
comprehended official service department records which 
presumably were misplaced and had now been located and 
forwarded to VA. 

The Board notes that the preamble in the proposed change to 
the regulation contained a full explanation of the bases for 
the change in regulation.  See 70 Fed. Reg. 35,388-35,390 
(June 20, 2005).  The preamble noted that the use of the 
words "new and material evidence" was confusing as it 
inferred that VA may reopen a claim when service department 
records were received that were not available before.  The 
effective date of such a claim would be the date of the 
reopened claim. It was noted that, in practice, when VA 
received service department records that were previously 
unavailable at the time of the prior decision, VA may 
reconsider the prior decision.  The effective date assigned 
would relate back to the date of the original claim, or date 
entitlement arose, whichever is later.  The effective date 
would not be limited to the date of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the U. S. Army and Joint Services Records 
Research Center (JSRCC) that pertain to military experiences 
claimed by a veteran.  It was noted that such evidence may be 
particularly valuable in connection to claims for benefits 
for PTSD.  See 70 Fed. Reg. 35,388.

The amended regulations at 38 C.F.R. § 3.156(c) provides as 
follows: Service department records.  (1) Notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. Such records 
include, but are not limited to:  (i) Service records that 
are related to a claimed in- service event, injury, or 
disease, regardless of whether such records mention the 
veteran by name, as long as the other requirements of 
paragraph (c) of this section are met;  (ii) Additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request 
for service records; and  (iii) Declassified records that 
could not have been obtained because the records were 
classified when VA decided the claim.  (2) Paragraph (c)(1) 
of this section does not apply to records that VA could not 
have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source.  (3) An award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  (4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.  See 38 
C.F.R. § 3.156(c) (2008).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The veteran seeks an effective date earlier than January 16, 
2001, for service connection for depression.

As noted above, the veteran was discharged from active 
service in January 1988.  Within one year of discharge from 
service, in February 1988, an initial claim for VA 
compensation benefits was received by VA.  The veteran 
specified that the claim was being made as to disability 
related to a fractured pelvis.  There was no mention made of 
psychiatric disability.  In May 1988, the veteran was 
informed by an RO letter that his claim had been denied for 
failure to report for a VA examination.

In December 1999, the RO received claims from the veteran for 
service connection for disabilities of his lower back, pelvis 
and left knee and leg.  There was no reference made to 
psychiatric disability.  (Service connection was awarded for 
disability of the left hip and pelvis in August 2000, and 
service connection was awarded for low back and left leg 
disability in February 2001, all effective in December 1999.)   

On January 16, 2001, the RO received correspondence that 
included claims for service connection for depression and 
anxiety.

On January 18, 2001, the RO received VA treatment records 
showing that the veteran began to receive treatment at VA for 
depression in December 2000 and that the treatment continued 
into January 2001.

In October 2004, the RO received the veteran's entire service 
personnel file.  On February 15, 2005, and April 15, 2005, 
the RO received additional clinical records of treatment at 
Ft. Benning, Georgia in 1987, related in large part to 
injuries sustained in a parachute jump.  However, the records 
did include mental health treatment from October 1987 to 
December 1987, with diagnoses of polysubstance abuse and 
adjustment disorder with depressed mood, and treatment for 
suicidal ideation.

On April 25, 2005, after an initial denial, the RO granted 
entitlement to service connection for depression, effective 
January 16, 2001.

The Board acknowledges that the veteran's attorney has 
alleged that receipt of additional service medical records in 
2004 and 2005 is a ground for entitlement to an earlier 
effective date for service connection for depression.  
However, the determinative fact in this case is that the 
first claim for service connection for depression was 
received on January 16, 2001, with no prior claim received or 
adjudication of the issue prior to that date.  

As such, there is no prior claim or prior final denial to be 
readjudicated so that an earlier effective date may be 
established based on date of receipt of an earlier claim, 
pursuant to 38 C.F.R. § 3.156(c).  Thus, in the absence of a 
previous claim or previous adjudication of a claim for 
service connection for depression, prior to January 16, 2001, 
38 C.F.R. § 3.400(q)(2) (2006 and earlier) or either the 
previous or revised version of 38 C.F.R. § 3.156(c) is not 
for consideration in the instant case.  

The Board acknowledges that the veteran had significant 
psychiatric symptomatology in service, and that he was 
diagnosed with chronic depression by VA prior to the date of 
his January 16, 2001, claim.  However, under the facts of 
this case, the earliest possible effective date is January 
16, 2001, the date of the original claim for service 
connection for depression.   The effective date of an award 
of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  See also 38 
C.F.R. § 3.400.  

Accordingly, the Board finds that an effective date earlier 
than January 16, 2001, for service connection for depression 
is not warranted.  The Board acknowledges the contention of 
the veteran and his representative that a claim was filed at 
an earlier date; however, the claims files indicate no prior 
claim or adjudication of a claim for service connection for a 
psychiatric disability.  Further, there has been no 
identification of any development that could substantiate 
that an earlier claim was filed.  Thus, the Board finds that 
although the veteran's current recollection many years later 
of filing a claim prior to January 16, 2001, may be sincere, 
and he may have intended to file such a claim, the evidence 
in the claims files overwhelmingly indicates that no such 
claim was ever filed or adjudicated.  As the preponderance of 
the evidence is against the claim for an effective date 
earlier than January 16, 2001, for service connection for 
depression, the benefit of the doubt doctrine is not for 
application in this matter.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than January 16, 
2001, for service connection for depression is denied.



REMAND

Manlincon Issues

In a January 2003 rating decision, service connection was 
granted for limitation of motion of the right ankle, and a 
noncompensable disability rating was assigned for the right 
ankle disability effective February 5, 2001.  Service 
connection was also granted for osteoarthritis of the right 
hip, and a zero percent (noncompensable) rating was assigned 
effective February 5, 2001.  The rating sheet indicated that 
a combined rating of 70 percent was assigned for all of the 
veteran's service-connected disabilities.  

In March 2003, the veteran filed a timely notice of 
disagreement as to the assignment of zero percent disability 
ratings for osteoarthritis of the right hip and limitation of 
motion of the right ankle, as well as to the combined 70 
percent rating.  In October 2003, the RO issued a statement 
of the case addressing the assignments of zero percent 
disability ratings for osteoarthritis of the right hip and 
limitation of motion of the right ankle and the assignment of 
a combined rating of 70 percent for the service-connected 
disabilities.  In October 2004, the veteran submitted a VA 
Form 9 (substantive appeal) as to those issues.  In January 
2005, the RO determined that an appeal as to the January 2003 
rating decision as to the assignments of zero percent 
(noncompensable) disability ratings for osteoarthritis of the 
right hip and limitation of motion of the right ankle and the 
assignment of a combined 70 percent disability rating for the 
service-connected disabilities had not been timely filed.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).  In February 2005, the veteran's counsel filed a 
timely notice of disagreement as to the January 2005 
determination.  In July 2008, a statement of the case as to 
the matter of receipt of a timely appeal was mailed to an 
address that was not the veteran's most recent address of 
record, and also to an address that apparently was not the 
current address of the veteran's attorney.  At his November 
2008 Board hearing, the veteran and his attorney provided 
persuasive testimony that they had never received a copy of 
the July 2008 statement of the case.  (Tr. at 6-9.)   See 
also affidavit of veteran dated in December 2008.  

The Board observes that the matter of the timeliness of 
filing of a substantive appeal is itself an appealable issue.  
See 38 C.F.R. § 19.34.  As a result, the Board is obligated 
to remand the issue for proper development, to include 
issuance of a statement of the case to the veteran's most 
recent address of record.  Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  In a letter dated in December 2008, the 
veteran's attorney requested that such a statement of the 
case be issued.

Right Knee Disability

At his November 2008 Board hearing, the veteran described 
ongoing VA treatment for his right knee disability, including 
prescription of a knee brace that he had not gone to get at 
the physical therapy clinic.  (See November 2008 Board 
hearing transcript (Tr.) at pages 25-26.)  There are very few 
records of VA treatment for right knee disability associated 
with the claims files.  The most recent record of VA 
treatment specifically mentioning right knee problems is from 
February 2002.  At treatment in April 2004 the knees were 
noted to be clinically normal, and the treating physician 
wrote that no intervention was planned as the knees appeared 
to be clinically normal.  At a February 2005 VA examination, 
X-rays of the knees were normal and the veteran was diagnosed 
as having chondromalacia of the knees.  Based on his Board 
hearing testimony, it would appear that his right knee 
disability has significantly worsened since the time of his 
February 2004 VA treatment and February 2005 VA examination.  
(Tr. at 25-28.)  A new VA examination of the veteran's right 
knee would be useful in evaluating the current extent of his 
disability and any worsening that has taken place over the 
past four to five years.  See 38 U.S.C.A. § 5103A(d); 
VAOPGCPREC 11-95.  Additionally, updated VA records of 
treatment for right knee disability would be useful in 
adjudication of the claim.  See 38 U.S.C.A. § 5103(a)-(c); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As further development and adjudication of the claim for an 
increased rating may have a significant impact on the 
adjudication of the effective date of the award of a separate 
10 percent rating for right knee laxity, the claim for an 
effective date earlier than February 1, 2005, for an award of 
a separate 10 percent rating for right knee laxity, is 
remanded as a claim inextricably intertwined with the 
increased rating claim.  Pending issues "inextricably 
intertwined" with an issue certified for appeal are to be 
adjudicated prior to appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Higher Initial Rating for Depression

With respect to the veteran's claim for an increased rating 
for depression, there are few records of VA treatment in the 
claims files.  There are records of VA treatment for 
depression from December 2000 to January 2001, and from July 
2003 to April 2004.   During the latter period the veteran 
was prescribed psychiatric medication for depression.  The 
April 16, 2004, treatment note, printed on April 22, 2004, 
indicates that the veteran was to return to care in 3 months, 
or earlier if desired.  Complete records of VA psychiatric 
treatment from December 2000 forward would be useful in 
adjudication of the veteran's claim.   See 38 U.S.C.A. 
§ 5103(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Further, a VA compensation examination, for the purpose of 
evaluating any worsening in the veteran's condition that may 
have occurred over the past four to five years, would be 
useful in adjudication of the claim.  See Tr. 19-24; 38 
U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

Additional Psychiatric Disability

Appellate adjudication of the veteran's claims for service 
connection for 1) a concussion resulting in depression, sleep 
disturbances, headaches, memory loss and vertigo, 2) for 
service connection for PTSD (see diagnosis of PTSD rendered 
by private examiner in October 2004) or any other psychiatric 
disorder, including any anxiety disorder, and 3) entitlement 
to service connection for a substance-induced mood disorder, 
is deferred pending additional development to include receipt 
of additional and possibly relevant VA treatment records of 
psychiatric treatment and pending VA examination results, as 
described above.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Neck Disability

With respect to the veteran's claim for service connection 
for neck disability, it is noted that the veteran experienced 
a well-documented parachute jump injury during service, 
severe enough to result in bone fractures in the region of 
the hips and pelvis.  (See, e.g., service medical records 
dated from April to May 1987, and VA orthopedic examination 
report dated in February 2005.)  The veteran now asserts that 
his in-service jump injury also has resulted in disability of 
the neck, or, alternatively, that his other service-connected 
disabilities have resulted in disability of the neck.  At a 
March 2002 VA examination, the veteran was diagnosed as 
having pain in his neck and cervical area due to myopathy.  
However, no opinion was provided as to whether this myopathy 
began during the veteran's period of active service, was 
related to some incident of service, or is due to service-
connected disability.  A VA examination and opinion as to 
whether the veteran's current neck disability is attributable 
to his period of active service, or service-connected 
disability, would be useful in adjudication of the claim.  
See 38 C.F.R. § 5103A(d)(2).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  With respect to several of the 
claims, recent developments in case law as to notice 
requirements pursuant to the VCAA will require issuance of 
additional or corrective notice, as set forth below.  See, 
e.g., Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), with 
respect to VCAA notice as required in increased ratings 
claims. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
most recent address of record for the 
veteran and his representative, on the 
appeal initiated by the veteran from the 
January 2005 RO determination addressing the 
issues of (1) Whether an appeal of a January 
2003 rating decision as to the assignment of 
a zero percent (noncompensable) disability 
rating for service-connected osteoarthritis 
of the right hip was timely filed; 2) 
Whether an appeal of a January 2003 rating 
decision as to the assignment of a zero 
percent (noncompensable) disability rating 
for service-connected limitation of motion 
of the right ankle was timely filed; and 3) 
Whether an appeal of a January 2003 rating 
decision as to the assignment of a combined 
70 percent evaluation for all service-
connected disabilities was timely filed.  
The veteran and his representative should be 
clearly advised of the need to file a timely 
substantive appeal if the veteran wishes to 
complete an appeal from that determination.  

2.  Issue a corrective VCAA notice letter 
for the issues of entitlement to increased 
ratings for service-connected right knee 
disability and depression; entitlement to 
service connection for psychiatric 
disabilities including specific requirements 
for substantiation of a claim for service 
connection for PTSD or any other anxiety 
disorder, and for service connection for a 
substance-induced mood disorder as secondary 
to service-connected disability; and for 
service connection for neck disability, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  The veteran 
must be apprised of what the evidence must 
show to support each claim, and the division 
of responsibility between him and VA in 
obtaining such evidence.  The veteran should 
also be provided an explanation as to the 
type of evidence that is needed to establish 
both a disability rating and an effective 
date, per Dingess.

With respect to the claims for service 
connection, the notice should inform the 
veteran as to the evidence necessary to 
substantiate the claims both on a direct-
incurrence basis and as secondary to 
service-connected disabilities.

With respect to the claims for increased 
ratings for right knee disability and 
depression, issue a corrective Veterans 
Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)) notice, in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
The VCAA notice should specifically: (1) 
inform the claimant that to substantiate 
his increased rating claims, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (2) provide general notice of the 
criteria necessary for entitlement to a 
higher disability rating under the 
applicable Diagnostic Code(s); (3) inform 
the claimant that disability ratings will 
be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 100 
percent based on the nature of the symptoms 
of the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
provide examples of the types of medical 
and lay evidence relevant to establishing 
entitlement to increased compensation.

3.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his right knee, 
psychiatric, post-concussive, and cervical 
spine disabilities, that have not been 
previously obtained by VA.  After any 
required authorizations for release of 
medical information are requested and 
obtained from the veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.

The records sought should include all 
relevant records of VA treatment for right 
knee disability, neck disability, or 
psychiatric or other mental disability (to 
include post-concussive disability), dated 
from December 2000, forward, that have not 
been previously obtained.

4.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility or 
facilities for the veteran to be afforded VA 
orthopedic and psychiatric examinations.  

The RO should send the claims files to the 
examiners for review, and the clinicians 
should indicate that the claims files were 
reviewed.
 
The examiners should provide findings and 
opinions as follows:

A.  The orthopedic examiner should perform 
full range of motion studies of the right 
knee and comment on the functional 
limitations of the service-connected 
disabilities caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  To the extent possible, 
any additional functional limitation should 
be expressed as limitation of motion of the 
right knee in degrees of extension and/or 
flexion, as applicable.  

The examiner should also note the presence 
and degree of  any ligamentous instability 
upon physical examination. 

B.  With respect to the veteran's neck 
disability, the orthopedic examiner should 
provide an opinion as to whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that any 
current neck disability found, to include 
cervical myopathy as found at the veteran's 
March 2002 VA orthopedic examination, began 
during service, is related to any incident 
of service, to include the parachute jump 
injury that occurred in April 1987, or is 
caused or aggravated by any currently 
service-connected disability.

C.  For the veteran's depression, the 
psychiatric examiner should describe the 
nature and extent of the veteran's present 
service-connected depression, to include a 
diagnosis of all psychiatric diagnoses 
found, the nature and degree of psychiatric 
symptoms present, and assignment of a 
global assessment of functioning (GAF) 
score.

D.  If the psychiatric examiner finds that 
an anxiety disorder, PTSD (see diagnosis of 
PTSD rendered by private examiner in 
October 2004), a substance-induced mood 
disorder, or any other psychiatric or other 
mental disability (such as post-concussive 
mental disability) other than service-
connected depression is present, he or she 
should provide an opinion as to whether it 
is at least as likely as not (whether there 
is a 50 percent or greater probability) 
that any such disability began during 
service or is related to any incident of 
service.  In so doing, the examiner should 
review records of in-service treatment for 
a parachute jump injury in April and May 
1987, and psychiatric treatment of the 
veteran from October to November 1987. 

If an alcohol or substance abuse disorder 
is found to be present, the examiner should 
opine whether such a disorder is caused or 
aggravated by any currently service-
connected psychiatric or physical 
disability.

The examiners are requested to provide a 
complete rationale for their opinions, as a 
matter of medical probability, based on 
their clinical experience, medical 
expertise, and established medical 
principles.  

5.  Readjudicate the issues on appeal, as 
well as adjudicate the issue of entitlement 
to service connection for a neck disability 
as secondary to service-connected 
disability.  If any benefit sought remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


